Exhibit 10.1.6

 

FIFTH AMENDMENT TO

SECOND AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT OF

CORPORATE OFFICE PROPERTIES, L.P.

 

THIS FIFTH AMENDMENT (the “Amendment”) to the Second Amended and Restated
Limited Partnership Agreement of Corporate Office Properties, L.P., a Delaware
limited partnership (the “Partnership”) is made and entered into as of January
25, 2001, by and among the undersigned parties.

 

Recitals

 

A.            The Partnership is a limited partnership organized under the
Delaware Revised Uniform Limited Partnership Act (the “Act”) and governed by
that certain Second Amended and Restated Limited Partnership Agreement dated as
of January, 1999, as amended by that certain First Amendment to Second Amended
and Restated Limited Partnership Agreement dated as of December 21, 1999, that
certain Second Amendment to Second Amended and Restated Limited Partnership
Agreement dated as of December 21, 1999, that certain Third Amendment to Second
Amended and Restated Limited Partnership Agreement dated as of September 29,
2000, and that certain Fourth Amendment to Second Amended and Restated Limited
Partnership Agreement dated as of November 27, 2000 (as amended, the
“Agreement”).

 

B.            The sole general partner of the Partnership is Corporate Office
Properties Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “General Partner”).

 

C.            The General Partner has issued a promissory note (the “Note”) that
is convertible at any time after January 25, 2001 by the holder thereof or the
General Partner into 544,000 Series D Cumulative Convertible Redeemable
Preferred Shares, par value $.01, of the General Partner (the “Series D
Preferred REIT Shares”).

 

D.            As required under Sections 4.2(B) and (C) of the Agreement, the
General Partner has transferred the net proceeds of the Note (or cause them to
be transferred) to or for the benefit of the Partnership in exchange for
Partnership Interests in the Partnership having terms substantially the same as
the Note (the “Partnership Note”), and upon Conversion of the Note on the date
hereof, the Partnership Note is being converted into Preferred Units having
designations, rights and preferences substantially similar to the economic
rights of the holders of the Series D Preferred REIT Shares (the “Series D
Preferred Units”).

 

E.             The General Partner desires to amend the Agreement to acknowledge
the contribution of the net proceeds of the Note by the General Partner to the
Partnership in exchange for the Partnership Note and provide for the Conversion
of the Promissory Note into the Series D Preferred Units as set forth below. 
Unless otherwise defined herein, all

 

--------------------------------------------------------------------------------


 

capitalized terms used in this Amendment shall have the same meanings as set
forth in the Agreement.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual premises set
forth herein, the General Partner, intending to be legally bound hereby, hereby
amends the Agreement as follows, effective as of the date set forth above.

 

1.                                       The foregoing recitals to this
Amendment are hereby incorporated in and made a part of this Amendment.

 

(a)           Upon the conversion of the Note and the simultaneous conversion of
the Partnership Note on the date hereof, the Partnership is issuing to the
General Partner 544,000 Series D Preferred Units, equal to the number of Series
D Preferred REIT Shares issued by the General Partner upon conversion of the
Note.

 

(b)           For purposes of the Agreement, including the maintenance of
Capital Accounts, the General Partner shall be treated as making a Capital
Contribution of $11,968,000, equal to the product of $22.00 times the number of
Series D Preferred Units issued to the General Partner.

 

(c)           The General Partner is hereby amending Exhibit 1 to the Agreement
by substituting for the existing addendum to Exhibit 1 the Addendum to Exhibit 1
in the form attached hereto to reflect the issuance of the Series D Preferred
Units to the General Partner.

 

2.             Except as explicitly modified by this Amendment, all of the
provisions of the Agreement are hereby ratified and confirmed, and shall remain
in full force and effect.

 

(Remainder of Page Intentionally Left Blank)

 

2

--------------------------------------------------------------------------------


 

In witness whereof, the General Partner has executed this Amendment as of the
day and year first above written.

 

 

CORPORATE OFFICE PROPERTIES TRUST.

 

a Maryland Real Estate Investment Trust

 

 

 

 

 

By:

/s/ Roger A. Waesche, Jr.

 

Name:

Roger A. Waesche, Jr.

 

Title:

Senior Vice President and
Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

Exhibit 1  Addendum

 

Series
Preferred
Units

 

Preferred Limited
Partner

 

No. of
Preferred
Units

 

Liquidation
Preference
Per
Preferred
Unit

 

Priority
Percentage
Return*

 

Priority

 

Conversion
Factor

 

Conversion
Commencement
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

General Partner

 

1

 

$

25

 

1.375

%

Senior

 

1.8748

 

8/28/2000

 

B

 

General Partner

 

1,250,000

 

$

25

 

2.50

%

Senior

 

None

 

N/A

 

C

 

UPG

 

1,016,662

 

$

25

 

**

 

Senior

 

2.381

 

12/22/2000

 

D

 

General Partner

 

544,000

 

$

25

 

1.00

%

Senior

 

***

 

***

 

 

--------------------------------------------------------------------------------

*                                         Priority Return Percentage is
expressed as a percentage of the Liquidation Preference per Distribution
Period.  See the Agreement for the definitions of “Priority Return Percentage,”
“Liquidation Preference” and “Distribution Period.”

 

**                                  Priority Percentage Return for the Series C
Preferred Units shall be:
2.25% from December 21, 1999 to December 20, 2009;
2.625% from December 21, 2009 to December 20, 2014; and
3.00% thereafter.

The Distribution Period for the Series C Preferred Units shall be each calendar
quarter ending March 31, June 30, September 30 and December 31 of each year.

 

***                           With respect to any series of Preferred Units
issued to the General Partner pursuant to Section 4.2(B) of the Agreement, the
Conversion Commencement Date and the applicable Conversion Factor shall
correspond to the conversion commencement date and conversion factor of the
related issuance of securities by the General Partner as provided in Section
4.2(B) of the Agreement. See Section 9.8(A)(1) of the Agreement.

 

4

--------------------------------------------------------------------------------